DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      Claims Interpretation
As understood from the specification, e.g. par. 0024 of the printed publication, the recited in “in-ear device battery package” is 241A or 241B, shown in Figs. 2A, 2B, etc. Further, par. 0032 states: battery package 241B (including battery 253--which in some embodiments, may be the only component in battery package 241B). Thus, under broadest reasonable interpretation, recited limitations requiring an “in-ear device battery package” are understood as potentially being only a battery without any additional functionality. Whenever feasible, the claims will be construed accordingly throughout prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. U.S. 20200304898 in view of Wagman et al. U.S. 20170093079.
Regarding claims 1 and 15, [device claim 1 encompasses the method of using in claim 15. Claim 1 is considered representative for purposes of itemization] Cohen discloses [all limitations except those lined-through] a system for 
a housing [e.g. Figs. 8-14; earphone support case 110] including a lid [Fig. 9, lid 910] and a body [Fig. 9, the body comprises  case body 902 and lid 910]; 
a hinge system  [Fig. 9, hinge 914] attaching the lid to the body [par. 0045]; 
a charging unit shaped to fit in the body [pars. 0048, 0067, state in part: … a user can charge the earphone device case 106 by placing a power cord through the aperture 919 and into the power delivery port 106A, advantageously allowing a user to easily charge the earphone device case 106 along with the earphone support case 110. Thus, 110 inherently has a charging circuit that fits in its body], including: 
a battery shaped to fit in the body [pars. 0055, 0074]; and 
receiving area 904,as well as the curved inset portions shown in lid 910 (as seen at 910 in Figs. 8, 10A, 11B)] disposed in the body that are exposed when the lid is open [as seen in Figs. 8, 10A, 11B, 12, 13A] and shaped to receive one or more of the in-ear device battery packages [e.g. Figs. 1, 4, 5, 6, 7; earphone support 108, pars. 0044, 0045, 0055. See also par. 0075] 
Cohen is silent regarding: charge the one or more in-ear device battery packages with energy stored in the battery when the lid is closed/ closing the lid to supply charge to the one or more battery packages.
Wagman discloses: charge the one or more in-ear device battery packages [Figs. 1-3; earbuds 115a/202a, 115b/202b each have an internal battery, par. 0120] with energy stored in the battery [case 100/200 has a case battery 227; pars. 0119, 0120] when the lid [case 100/200 has a lid 120] is closed/ closing the lid to supply charge to the one or more battery packages [pars. 0007, 0008, 0133 the lid would be closed while the user is transporting the case with earbuds in their pocket and the earbuds are undergoing charge].
Cohen and Wagman are analogous charging cases for storing earbuds. Wagman is evidence that ordinary skill in the art would utilize a storage case having an internal battery to store, transport and recharge the batteries of a pair of earbuds [pars. 0007, 0008]. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate Wagman’s storing and charging features into Cohen’s earphone support case for the benefit of 
 Regarding claim 2, Cohen and Wagman disclose the system of claim 1, but is silent on: wherein the battery has a greater energy storage capacity than the one or more in-ear device battery packages. 
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. Using a case battery that has a higher capacity than the device(s) battery placed in the case for charging is well-known in the art. It would have been obvious to one of ordinary skill in the art at the time of the filing to specifically use such a higher capacity battery as recited for the intrinsic benefit of being able to fully recharge both of Cohen - Wagman’s earphone batteries at once.
Regarding claim 3, Cohen discloses: wherein the one or more in-ear device battery packages have a substantially circular cross section [as seen in Fig. 8, 108], and the one or more slots have a substantially semicircular cross section to receive the one or more in-ear device battery packages [the curved inset portions shown in lid 910 are depicted as semicircular (as seen at 910 in Figs. 8, 10A, 11B)]. 
Regarding claim 4, the combination of Cohen and Wagman disclose: the system of claim 1, wherein the charging unit removably fits into the body of the housing [Cohen’s cord, any connector, terminals, circuit etc. corresponding to the charging cited in pars. 0048, 0067 is inherently removable.  Wagman’s charging system 125 contains a circuit board 335 which is also removeable, par. 0143].

Regarding claim 6, Cohen discloses: further comprising an insert shaped to fit into the lid including one or more second slots shaped to receive the one or more in-ear device battery packages, wherein the one or more second slots include at least one of second retention springs or second retention magnets, wherein the first retention springs or first retention magnets apply a stronger force to the one or more in-ear device battery packages than the second retention springs or the second retention magnets [pars. 0074, 0075 states in part … by use of the sensor 1310 and magnetic field generating device 1301, a software algorithm stored in non-volatile memory and executed by a processor found within the controller 127 is configured to cause the magnetic field 1302 to have a first magnetic field strength at a surface 907 of a support mount 906 when an earphone supports 108 is positioned on the support mount 906 and is configured to cause the magnetic field 1302 to have a second magnetic field strength at the surface 907 when the earphone support 108 is separated from the support mount 906. Thus, the normal placement of one earphone support 108 at a time into case 110, e.g. first onto the right-side mount 906, will result in that mount generating a stronger magnetic field than the left-side mount 906 which does not yet have an earphone 108 mounted]. 

Regarding claim 8, the combination of Cohen and Wagman disclose the system of claim 1, wherein the one or more slots [Wagman, Figs. 1 and 3; slots 116a/117a, 116b,117b] have a non-uniform cross section to insure proper placement of the one or more in-ear device battery packages in the one or more slots [par. 0117]. 
Regarding claim 9, Wagman discloses: further comprising a slider apparatus disposed in the body to lift the one or more in-ear device battery packages partially out of the one or more slots [par. 0174]. 
Regarding claim 10, Wagman discloses: wherein the one or more slots [Wagman, Figs. 1 and 3; slots 116a/117a, 116b,117b] include electrodes coupled to contact the one or more in-ear device battery packages, and wherein the electrodes are positioned to contact the one or more in-ear device battery packages regardless of the orientation of the one or more in-ear device battery packages disposed in the one or more slots [Figs. 4A-6B detail annular/ring contacts (pars. 0145-0148) that would automatically accommodate any orientation of the earbuds 115a, 115b. Note that staggered contacts allow for variation in orientation due to depth of insertion, par. 0153]. 

With the exception of the battery inside earphone support 108, Cohen is silent regarding other electronic components in earphone support 108. However, Wagman discloses multiple other electronic components possible with internal component 260 of earbud 202a/202b [par. 0120]. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate a battery charge level, as disclosed by Wagman in par. 0120, for the benefit of indicating to the user the status of the battery inside of Cohen’s earphone support 108, when the support 108 is not installed in case 110.
Regarding claim 12, Cohen discloses the system of claim 1, but is silent on: wherein the other electronic components include at least one of a controller, communication circuitry, one or more electrodes, or memory. 
Wagman discloses: wherein the other electronic components include at least one of a controller, communication circuitry, one or more electrodes [pars. 0132, 0133], or memory. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate one or more charging electrodes, as disclosed by Wagman, for the benefit of explicitly charging Cohen’s onboard battery in earphone support 108.

Regarding claim 14, Wagman discloses: further comprising control circuitry, disposed in the charging unit [Fig. 2, processor 210, earbud charging circuitry 230], including instructions that when executed by the control circuitry, cause the control circuitry to perform operations including: controlling the rate of charge of the battery packages [pars. 0122, 0129, 0130, 0133]. 
Regarding claim 16, Cohen discloses: wherein placing the one or more battery packages [e.g. Figs. 1, 4, 5, 6, 7; earphone support 108, pars. 0044, 0045, 0055. See also par. 0075] into the one or more slots [the slots comprise: Fig. 10A, receiving area 904,as well one of the curved inset portions shown in lid 910 (as seen at 910 in Figs. 8, 10A, 11B)] includes placing the battery package into first one or more slots disposed in an insert [a formed insert is depicted in Figs. 9 and 10, in lid 910 that is shaped to fit the top of earphone support 108] shaped to fit into the lid. 
Regarding claim 17, the combination of Cohen and Wagman disclose: further comprising: removing one or more battery packages [Cohen, e.g. Figs. 1, 4, 5, 6, 7; earphone support 108, pars. 0044, 0045, 0055. See also par. 0075] from second one or more slots [Cohen, the slots comprise: Fig. 10A, receiving area 904,and another of the curved inset portions shown in lid 910 (Cohen, as seen at 910 in Figs. 8, 10A, 11B)], included in the one or more slots and disposed in the charging unit [Wagman, per the 103 combination given for claim 1 above]; 
Regarding claim 18, Wagman discloses: further comprising partially lifting the one or more battery packages from the second one or more slots with a slider apparatus prior to removing the one or more battery packages [par. 0174]. 
Regarding claim 19, the combination of Cohen and Wagman disclose: wherein closing the lid [Cohen, Fig. 9, lid 910] causes the battery packages [Cohen, Fig. 8, 108] to be transferred from the first one or more slots [Cohen: the slots comprise: Fig. 10A, receiving area 904,as well as the curved inset portions shown in lid 910 (Cohen: as seen at 910 in Figs. 8, 10A, 11B)] in the insert into the second one or more slots disposed in the charging unit [Wagman, per the 103 combination given for claim 1 above] to receive the charge from the battery [whenever the user rests the earphone supports 108 into the 910, with orientation of 108 in the upright manner shown in Fig. 11B, then closes lid 910, this transference will automatically occur. Ordinary skill in the art would have reason to do so whenever desiring to clean mounts 906 before placing earphone supports 108 onto mount 906. Thus, the slots shown in lid 910 would function as a suitable intermediate resting place]. 
Regarding claim 20, Cohen discloses: wherein the one or more slots [Fig. 10A, receiving area 904,as well one of the curved inset portions shown in lid 910 (as seen at 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859

/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859